TDCJ Offerxder Details y l;age 1 of 2

35,§§‘///0/

~Jt .
.‘i~'§

   

TDC$ `§-§ea”:’ee '

       

TEXAS DEPARTME_.NT O.E C.R|MINA§-_ JUS`£'|GE_

Offender lnformation Details

SlD Number: 05052615
TDCJ Number: ' _ 01114733
Name: HARPER,K|RBY REYNOLDS
Race: B

Gender: l\ll

DoB: b _ _ 1975-02-02
Maximum Sentence Date: 2022-04-11
current Fac'ility: - WYNNE
Projected Re|ease Date: 1 2018-10-06
Paro|e E|igibi|ity Date: 2007-03-25
Offender Visitation E|igib|e: '» §

information provided is updated once daily during weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call th_e unit prior to traveling for a visit.

SPECIAL lNFORMATlCN FOR SCHEDULED RELEASE:

scheduled Release patel Offender is not scheduled for release at this time.
scheduled Release 'l'ype; Wi|| be determined When release date is scheduled
scheduled Release Lccatich: Wi|| be determined When release date is scheduled

 

 

d ParoleReviewlnformation

 

Offense History: f

 

Offense
Date

Sentence Case Sentence‘(YY-MM-
Date No. , DD)

l l l l l

Otfense County

 

 

 

http://offender.tdcj .texas. gov/0ffenderSearch/offenderDetail.action?sid=050526l 5 9/2/201 5